DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered. 

Upon reconsideration and in response to the amendment, the interpretation of all the claim limitations under 35 U.S.C. 112(f) is withdrawn.

In response to applicant’s remark on page 6 that claim interpretation is a question of law for the court, claim interpretation is a part of the patent examination process. (See MPEP 2103 and MPEP 2173.01) Each claim limitation must be interpreted in order to determine the scope of the invention for the prior art search and to determine whether a claim complies with every statutory requirement for patentability.

Drawings
The “Replacement Sheet(s)” of drawings received on June 14, 2022 are acceptable. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claim 1, the specification, at the time the application was filed, does not describe implementing the signal dividing unit and the control unit by computer executable instructions executed by at least one computer processor (see lines 22-24). The specification, at the time the application was filed, does not describe any computer processors or computer executable instructions for implementing the signal dividing unit and the control unit.
With regard to claim 1, the specification, at the time the application was filed, does not describe “antenna characteristics matched to a predetermined periodic timing” on lines 3-4 and “the characteristic variable antenna matched to the sampling period of the ADC unit” on lines 21-22. For example, the specification, at the time the application was filed, does not describe antenna characteristics that “match” a predetermined periodic timing or a characteristic variable antenna that “matches” the sampling period of the ADC unit. Based on the detailed description, when the antenna characteristic changes depends on the sampling period (or timing) of the ADC but neither the antenna characteristics nor the variable antenna itself “matches” to “a predetermined periodic timing” as recited.
Similarly, with regard to claim 2, the specification, at the time the application was filed, does not describe “antenna elements matched to a predetermined periodic timing” on line 4. For example, the specification, at the time the application was filed, does not describe antenna elements that “match” a predetermined periodic timing.
Similarly, with regard to claim 3, the specification, at the time the application was filed, does not describe “a different combination matched to a predetermined periodic timing” on lines 4-5. For example, the specification, at the time the application was filed, does not describe a combination of outputs that “matches” a predetermined periodic timing.
With regard to claim 3, the specification, at the time the application was filed, does not describe implementing the combination unit by computer executable instructions executed by at least one computer processor (see lines 6-7). The specification, at the time the application was filed, does not describe any computer processors or computer executable instructions for implementing the combination unit.
With regard to claim 6, the specification, at the time the application was filed, does not describe “antenna characteristics matched to a predetermined periodic timing” on lines 5-6 and “the characteristic variable antenna matched to the sampling period of the ADC unit” on lines 22-23. For example, the specification, at the time the application was filed, does not describe antenna characteristics that “match” a predetermined periodic timing or a characteristic variable antenna that “matches” the sampling period of the ADC unit. Based on the detailed description, when the antenna characteristic changes depends on the sampling period (or timing) of the ADC but neither the antenna characteristics nor the variable antenna itself is “matched” to “a predetermined periodic timing” as recited.
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1 and 3, it is unclear how the “at least one computer processor” on lines 23-23 and 7, respectively, relates to the “radio base station.” For example, does the radio base station comprise “at least one computer processor”?
With regard to claim 1, it is unclear what is meant by “antenna characteristics matched to a predetermined periodic timing” on line 4. For example, how does antenna characteristics “match” a predetermined periodic timing? Based on the detailed description, the “predetermined periodic timing” relates to the timing of “select or switch” on line 3.
With regard to claim 1, it is unclear what is meant by “the characteristic variable antenna matched to the sampling period of the ADC unit” on lines 21-22. For example, how does an antenna “match” a sampling period? Based on the detailed description, the periodic selecting or switching, not the antenna itself, relates to the sampling period of the ADC unit.
With regard to claim 2, the “characteristic variable antenna” on lines 2-5 is inconsistent with the “characteristic variable antenna” in claim 1, line 5. Claim 2 recites that the “characteristic variable antenna includes a plurality of antenna elements” whereas claim 1 recites that the “characteristic variable antenna includes only one antenna element”. Furthermore, the “characteristic variable antenna” in claim 2 includes a plurality of components (i.e. a plurality of elements and a switch) whereas the “characteristic variable antenna” is limited to one component (i.e. “only one antenna element”). Therefore, the scope of the claim limitation “characteristic variable antenna” is unclear.
With regard to claim 3, the “characteristic variable antenna” on lines 1-3 is inconsistent with the “characteristic variable antenna” in claim 1, line 5. Claim 3 recites that the “characteristic variable antenna includes a plurality of antenna elements” whereas claim 1 recites that the “characteristic variable antenna includes only one antenna element”. Furthermore, the “characteristic variable antenna” in claim 3 includes a plurality of components (i.e. a plurality of elements and a combination unit) whereas the “characteristic variable antenna” is limited to one component (i.e. “only one antenna element”).  Therefore, the scope of the claim limitation “characteristic variable antenna” is unclear.
With regard to claim 4, it is unclear how “one feed antenna element” on line 2 relates to the “only one antenna element” in claim 1, line 5. For example, does the “only one antenna element” comprise the “one feed antenna element”? Or does the “characteristic variable antenna” also include the “feed antenna element” thereby rendering it inconsistent with claim 1, line 5? Furthermore, since the “characteristic variable antenna” in claim 4 includes a plurality of components (i.e. one feed antenna element and a movable unit) whereas the “characteristic variable antenna” is limited to one component (i.e. “only one antenna element”), the scope of the claim limitation “characteristic variable antenna” in unclear.
With regard to claim 5, it is unclear how “one feed antenna element” on line 2 relates to the “only one antenna element” in claim 1, line 5. For example, does the “only one antenna element” comprise the “one feed antenna element”? Or does the “characteristic variable antenna” also include the “feed antenna element” thereby rendering it inconsistent with claim 1, line 5? Furthermore, since the “characteristic variable antenna” in claim 5 includes a plurality of components (i.e. one feed antenna element, at least one parasitic antenna element or reflecting plate and a movable unit) whereas the “characteristic variable antenna” is limited to one component (i.e. “only one antenna element”), the scope of the claim limitation “characteristic variable antenna” in unclear.
With regard to claim 6, it is unclear what is meant by “antenna characteristics matched to a predetermined periodic timing” on lines 5-6. For example, how does antenna characteristics “match” a predetermined periodic timing? Based on the detailed description, the “predetermined periodic timing” relates to the timing of the “selecting or switching” on line 5.
With regard to claim 6, it is unclear what is meant by “the characteristic variable antenna matched to the sampling period of the ADC unit” on lines 22-23. For example, how does an antenna “match” a sampling period? Based on the detailed description, the periodic selecting or switching, not the antenna itself, relates to the sampling period of the ADC unit.
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETSY DEPPE/Primary Examiner, Art Unit 2633